Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AF

 

 

THIRTY-FOURTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Thirty-fourth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following:

 

1.  Pursuant to the Thirty-second Amendment executed by CSG and Customer,
effective as of August 8, 2012 (CSG document no. 2313710) Customer has agreed to
purchase and CSG has agreed to provide an additional instance of the Service
Order Distribution Interface (”SODI”).

 

2.  As a result, the annual maintenance fee of $*********** pursuant to Schedule
F, CSG Services, II, entitled "Interfaces," Section D (Telephony), subsection 3
(Maintenance (per interface)) of the Agreement, will be invoiced by CSG to
Customer for the additional instance of SODI referenced in Section 1 above upon
completion of implementation, pursuant to that certain Statement of Work
entitled "Service Order Distribution (SODI) and Event Notification (ENI)
Interfaces Implementations" (CSG document no. 2313930), of such SODI instance.

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Steve Blechschmidt

 

 

By:  /s/ Michael J. Henderson

 

Title: Mgr. Billing Vendor Rel.

 

Title:  EVP Sales & Marketing

 

Name:  

 

Name:  Michael J. Henderson

 

Date:  11/1/12

 

Date:  11/1/12

 

 